Opinion,
Mu. Justice Stebbett.
One of the questions presented for our consideration is whether the regulation of the railway company in conformity to which its agents refused to sell plaintiff below a ticket to Birmingham station, and to check or deliver his baggage there, is unreasonable and therefore unlawful.
The facts, upon which that and subordinate questions depend, are undisputed. It appears from the evidence that the company has five passenger stations within the corporate limits of Pittsburgh, viz.: Temperanceville, Point Bridge, Birmingham, Fourth Avenue and Union Depot, the eastern terminus of the road. Birmingham station, about a mile south of the latter, and diagonally across the street from the eastern or terminal station of the Pittsburgh & Lake Erie Railroad, is a regular stopping place for passenger trains, and admittedly the most convenient point for transfer of passengers and baggage coming into the city on plaintiff-in-error’s road and proceeding westward by the Pittsburgh & Lake Erie Road. In March last, the time between the arrival of morning train on the former and departure of train on the latter road, was about twenty-five minutes, amply sufficient to make transfer from one road to the other at Birmingham station.
At the time above mentioned, plaintiff below bought from the Pittsburgh & Lake Erie Company’s agent at Washington, Pa., a ticket for passage from Pittsburgh to New Orleaus. He then applied to plaintiff-in-error’s agent for a ticket from Washington to Birmingham station, intending to proceed thence on his journey without any delay at Pittsburgh: but, being in*148formed that it would be necessary for him to buy a ticket to Union Depot station, he was obliged to accept that or nothing. He then requested that his baggage be checked to Birmingham station, or so marked that it could be delivered to him there. That was also refused, and he then notified the baggage-master that on arrival of train at that station he would demand and expect to receive his baggage. The demand was accordingly made but it was unheeded, and the trunk was carried to the Union Depot. The alternative was thus presented of either waiting in Pittsburgh until he could obtain his baggage or proceeding on his journey without it. He chose the latter*, stopped off at Cincinnati and there awaited the arrival of his baggage, which by his direction was obtained and forwarded after him.
£ The reasonable requests of plaintiff below were refused by the company’s agents in obedience to previous orders from their official superiors, and not for the purpose of intentionally subjecting him to the inconvenience and annoyance that necessarily resulted, and which the officer giving the order must have known would result therefrom. The orders that were given were not disavowed by the company. On the contrary, it undertook to justify them as a valid and proper exercise of its power to make and enforce reasonable rules and regulations for the transaction of its business. C
In view of the undisputed evidence of what occurred, the inconvenience, annoyance, and delay to which plaintiff below was arbitrarily and unnecessarily subjected, the learned president of the Common Pleas instructed the jury that the regulation in question was unreasonable and invalid. After reciting the facts he said, among other things: “ The question arises whether or not selling tickets to a certain point, or to the city of Pittsburgh, and allowing parties to get off at any of these stations under a ticket which would take them to the Union Depot station, they have a right to lay down a rule by which, although the party might get off himself, he would be compelled to go to the Union station for his baggage. I say such a rule is unreasonable and one the company had no right to make, and therefore the existence of a rule of that kind with reference to passangers was a violation of their duty. While the inferior officers of the road may be justifiable in obeying *149the rule, yet it is such a rule that the company had no right to make, and they become responsible in damages if they undertake to enforce it as against passengers. I put it upon the broadest ground. But there is a narrower ground on which it might be put. It seems they did allow parties not only to get off themselves — because that is unquestioned — but they did allow certain parties, commercial travelers, parties holding thousand-mile tickets, and on some other occasions other parties to get off and take their baggage off at that point. But it is immaterial whether or not the party is going by the Lake Erie Road or going to Birmingham, or wherever he may go; it is a question of right so far as the citizen is concerned,” etc.
It is contended that the above quoted instructions and others of like import, were erroneous, in that they entirely withdrew from the consideration of the jury the reasonableness or unreasonableness of the regulation under consideration, and disposed of it as a question of law. While this position is not without the sanction of respectable authority, the better opinion appears to be that the question is generally a mixed one of law and fact. So far as the reasonableness of a given rule depends upon the existence of particular facts and circumstances, it is necessarily a question for the jury, under proper instructions from the court; but, if the facts are undisputed, the question is a proper one for the court: Old Colony R. Co. v. Tripp, 33 Am. & Eng. R. R. Ca. 488, 496, notes and authorities there cited. As was said in Vedder v. Fellows, 20 N. Y. 126, 131, “ There are strong reasons why the reasonableness of railroad regulations should be submitted to the court as a question of law rather than to the jury as one of fact. Ordinarily jurors are not aware, nor can they readily be made aware of all the reasons calling for the rule.....What one jury might deem an inconvenient rule another might approve as judicious and proper. There would be no uniformity.”
The facts of the case at bar being undisputed it was clearly the province of the court to say, as matter of law, whether the regulation in question was reasonable or not, and it was rightly held to be unreasonable and invalid. It was of such an arbitrary and vexatious character that no tribunal, court, or jury could well declare it otherwise.
*150/Another question is, whether the case, as presented by the evidence, is one in which the jury should have been restricted to actual or merely compensatory damages. We think not. In actions on contract, except promises to marry, the amount recoverable is limited to the actual damages caused by the breach, the measure being the same whether the defendant fails to comply with his contract through inability, or wilfully refuses to perform it. But in torts the rule is different; the motive of the defendant becomes material. In those that are committed through mistake, ignorance, or mere negligence, the ordinary rule is mere compensation; but in such as are committed wilfully, maliciously, or so negligently as to indicate a wanton disregard of the rights of others, the jury are not restricted to compensation merely. They may, if the evidence justifies it, give vindictive or exemplary damages, such as will not only compensate the injured party, but at the same time tend to prevent a repetition of the wrong, either by the defendant or others. \
It is claimed that the regulation complained of was obstructive in its purpose, intended to prevent the transfer of passengers and their baggage from plaintiff-in-error’s road to a rival railroad. The fact may be so, but it is unnecessary in this case to inquire whether it is or not. It is enough to know that the traveling public have some rights, one of which is the transportation of themselves and baggage over any of the railroads of the commonwealth, and that includes the right to stop and receive their baggage at any regular station or stopping place for the train on which they may be traveling. Any regulation that deprives them of that right is necessarily arbitrary, unreasonable, and illegal. The fact must not be ignored that corporations are artificial persons, created for specific purposes and invested with such and only such powers as are conferred by law. While natural persons may do with themselves and their property whatever is not forbidden, artificial persons cannot rightfully do anything that is not expressly or by necessary implication permitted by the law of their being. Plaintiff in error was incorporated as a common carrier of freight and passengers. As such it owes a duty to the traveling public which it cannot arbitrarily and wilfully ignore.
*151It is unnecessary to further consider either of the specifications of error. The case was correctly tried and plaintiff in error has no just reason to complain of the result.
Judgment affirmed.